DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Applicant’s amendment, filed 04/29/2022, has been entered.
     Claims 1, 3, 4, 13 and 20 have been amended.  
     Claim 12 has been canceled.

     Applicant’s Supplemental Amendment, filed 04/29/2022, has been entered.
     Claims 1-4, 13 and 20 have been amended.  
     Claim 22-34 have been added.
     Claims 7-10 and 12 have been canceled.

       Claims 1-6, 11, 13-16 and 19-34 are pending.

                                                  REASONS FOR ALLOWANCE

3. The following is an Examiner's Statement of Reasons for Allowance:  

   Upon reconsideration of applicant’s amendment claims, filed 05/12/2022, the previous rejection under 35 USC 112 written description has been withdrawn. 

     Due to high polymorphism of antibodies, the claimed anti-BCMA antibodies defined by SEQ ID NOS. are deemed structurally distinct on the amino acid basis.
     The defined anti-BCMA antibodies do not appear to known or taught in the prior art.
      The prior art neither suggest or teaches the amino acids of the defined anti-BCMA antibodies  having the exact chemical structure of the relevant amino acids for the claimed defined anti-BCMA antibodies.
     In turn, these particular amino acids the claimed anti-BCMA antibodies defined by the claimed SEQ ID NOS. do not appear to known or taught in the prior art.     

     Newly added claims and previous claims withdrawn from consideration as a result of a restriction requirement (claims 13, 14, 20-25, 27-34), are all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP§ 821.04(a), the restriction requirement requires invention Group III as set forth in the Office Action mailed on 05/12/2021, is hereby withdrawn and newly added claims hereby rejoined and fully examined for patentability under 37 CFR 1.104 in view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
     Once the restriction requirement is withdrawn, the provisions of § 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP 804.01. 

       In turn, the instant claims are deemed free of the prior art.
4.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844. The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interview practice.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
May 12, 2022


Attached: emailed Documents related to applicant-proposed amended claims / 05/10/2022